Citation Nr: 0720410	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1974 to February 
1975 and subsequent service with the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in January 2005 
and December 2006, when right ankle issue was remanded for 
further development.  


FINDING OF FACT

A current right ankle disability is not related to a disease 
or injury in active military, naval or air service, including 
to a service-connected right knee disorder.  


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated 
during active military service nor may it be presumed to have 
been incurred during his period of active service or during a 
period of active duty for training, and is not secondary to a 
service connected disease or disability.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 3.310 (2006); 71 Fed. Reg. 52,747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000-Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

A March 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter explicitly told him to submit any relevant evidence in 
his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
In the present appeal, the March 2005 letter provided notice 
on the second and third Dingess elements.  His veteran's 
status is not in dispute.  He was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection and he was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in an August 2006 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Here the notice was provided after the 
initial decision.  The timing deficiency was cured by 
readjudication after the denial.  Id.

The veteran has made statements to the effect that his 
physician told him his current right ankle disability was the 
result of old trauma and that it might have been the result 
of trauma when he sustained a service connected right knee 
disability.  VA has a duty to tell veteran's to obtain 
statements from physicians who are reported to have provided 
opinions pertinent to their claims.  Robinette v. Brown, 8 
Vet. App. 69, 79-80 (1995); see also 38 U.S.C.A. § 5105(a) 
(VA has a duty to advise claimants of the evidence necessary 
to complete an application for benefits).

In its January 2005 remand, the Board advised the veteran to 
obtain statements from any physician who told him the right 
ankle disability could be related to the right knee 
disability or the injury in service.  Similar notice was 
provided in the March 2005 VCAA letter.  As discussed below, 
the veteran has reported that the physician declined to 
provide a written opinion.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination.  As such, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. 3.307, 3.309 (2006).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  VA has recently amended 
38 C.F.R. § 3.310 to explicitly include the holding in Allen.  
71 Fed. Reg. 52,747 (Sept. 7, 2006).

The veteran's service medical records reveal no complaints or 
findings of a right ankle disability during his period of 
active service.

At the time of a September 1975 VA examination, there were no 
complaints or findings of a right ankle disability.  

In October 1975, while positioning a flight line fire 
extinguisher that weighed about 75 lbs., the veteran felt a 
sharp pulling pain in his right knee.  He sustained a torn 
meniscus of his right knee. He underwent right knee surgery 
in February 1976.  

A line of duty determination shows that the service 
department found the injury to have been incurred in the line 
of duty while the veteran was performing regular scheduled 
flight line assembly.  

Private treatment records reveal that the veteran was seen in 
September 1995 with complaints of bilateral ankle 
"achiness" at the end of the day.  At the time of a 
December 1995 outpatient visit, the veteran reported having 
had some right ankle and foot pain for the past six weeks.  

On private outpatient treatment in September 2001, the 
veteran was noted to have had right-sided ankle pain for the 
past several weeks.  He could not provide any history of 
injury or other event that precipitated his complaints.  He 
pointed to the lateral ligamentous complex as the source of 
his pain.  He denied a previous history of problems of this 
nature.  X-rays of the right ankle were negative.  

In May 2002, at a VA facility, the veteran underwent right 
ankle arthroscopy with extensive debridement.  During the 
surgery, a "heavy scar" was noted throughout the anterior 
aspect of the right ankle, laterally.  The operating 
physicians reported that the scar was due to extensive 
capsular injury to the anterior aspect of the ankle.  

In his February 2003 notice of disagreement, the veteran 
contended that his right ankle condition, according to his 
surgeon, was a preexisting injury that was recently 
aggravated to the point that he was in need of surgical 
procedures to repair the damage.  The veteran stated that he 
was unaware of his ankle condition until it flared up.  

In his March 2003 substantive appeal, the veteran wrote that 
he had been asked by his private physician, Dr. Silverman, if 
he had ever had an injury to his right leg.  He noted that 
the only injury he had ever had to his leg was in 1975.  
According to the veteran Dr. Silverman stated that the ankle 
could have been pulled at that time and over the years it 
could have given out.  The veteran indicated that he had been 
unable to drive at the time of that visit, and that his 
driver heard the conversation.  The veteran noted that his 
physician had returned the VA Form 21-4138 that had been sent 
to him blank, despite the fact that he had been told that the 
form would be filled out.  

In a notarized statement, S. D. related that he went with the 
veteran to his doctor's appointment and also went into the 
room and heard Dr. Silverman's comment on the cause of the 
ankle injury.  He elaborated that Dr. Silverman stated that 
the ankle injury was most likely from a previous leg injury 
which could have been from many years ago.  

The veteran was afforded a VA examination in January 2007.  
At the examination, the veteran reported the onset of right 
ankle pain four years earlier when fishing.  He did not 
recall twisting or injuring his ankle in any way.  He 
indicated that he was simply standing when he noticed the 
onset of pain and swelling.  A MRI demonstrated complete 
tears of the peroneal tendons, which were reconstructed in 
2003.  The veteran did not do well after this reconstruction 
and had persistent lateral ankle pain and swelling.  

The veteran noted that in 2005, a revision to the 2003 
surgery was performed, which provided some relief of pain and 
swelling along the lateral aspect of the ankle.  He continued 
to have daily pain.  

He described the pain as a tearing type of sensation.  The 
examiner noted that the pain was located over the anterior 
aspect of the distal half of the tibia.  The veteran did not 
use any type of orthotic devices, braces, or assistive 
devices.  He denied any locking, swelling, or catching of the 
right ankle.  There was no instability or giving way.  

The examiner noted the service medical records reporting the 
right knee injury in 1975.  The right knee was apparently the 
only joint that was injured.  The examiner observed that 
there was no mention whatsoever that the ankle was ever 
injured in the service medical records and that the veteran 
did not ever recall twisting or injuring his ankle.  

The impression was that the veteran had a right lower 
extremity disability.  He was noted to be status post 
peroneal tendon reconstruction on the right side and status 
post revision of this peroneal tendon reconstruction.  The 
veteran's current disability was daily pain that was 
characterized as tearing that was located over the distal 
aspect of the anterior tibia.  

Based upon the veteran's medical history, physical 
examination findings, and imaging studies as well as his old 
EMG nerve conduction study, the examiner assessed that the 
veteran had neuropathic pain along the anterior aspect of the 
distal tibia, likely secondary to lumbar radiculopathy.  This 
was consistent with the findings on the EMG and nerve 
conduction study.  

The examiner fount that the only notable finding on 
examination was exquisite tenderness, even to light touch, 
over the distal aspect of the tibia as well over the 
posterior aspect of the lateral malleolus.  He observed that 
this physical finding was also very consistent with 
neuropathic pain.  He assessed that the peroneal tendon 
reconstruction itself was successful and that the ankle was 
consequently stable.  

The examiner concluded that the veteran's current right ankle 
disability was not related to the veteran's period of active 
service or active duty for training.  This included the right 
leg injury reported in 1975.  He noted that right leg injury 
that occurred in 1975 was an isolated twisting injury to the 
right knee.  This was per the service medical records as well 
as the veteran's own report.  

The examiner observed that the veteran did not recall ever 
having injured the right ankle.  The examiner stated that 
tears of the peroneal tendons typically occurred secondary 
either to traumatic injury or secondary to attritional wear 
and tear, which eventually lead to a complete rupture.  The 
examiner indicated that it was his belief that the veteran 
sustained a peroneal tendon tear secondary to attritional 
wear and tear throughout the years.  Consequently, it was not 
related to the veteran's period of active service.  

Analysis

The veteran does not contend, nor is there evidence, that the 
current right ankle disability was incurred in the period of 
active service.  He does contend that it was directly 
incurred at the time of the right knee injury in 1975, or is 
secondary to the right knee injury.

While findings at the time of the May 2002 surgery were 
consistent with an injury, there is no competent opinion 
relating the right ankle disability to the accident that 
occurred in 1975.  For his part, the veteran has not reported 
any right ankle symptomatology at the time of the 1975 
accident, and there were no reports of right ankle disability 
until approximately 20 years after the 1975 incident.  

The veteran has repeatedly stated that he cannot recall any 
injury to the right ankle.  He has quoted Dr. Silverman as 
speculating that he might have injured the right ankle at the 
same time as the injury to the right knee, the veteran 
himself has reported no right ankle symptomatology at the 
time of the injury.

Further, lay statements as to what a physician said, 
constitutes medical hearsay and would not of itself be 
competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. at 77.  Hence, the statements 
by the veteran and S.D. about what Dr. Silverman said are not 
competent evidence.

The only competent medical opinion as to the relationship 
between the current right ankle disability and a disease or 
injury in service, including the 1975 injury, was provided on 
the January 2007 VA examination.  That opinion was the 
product of an examination, review and discussion of the 
records, and consideration of the veteran's statements.  This 
opinion, as just discussed was against the claim.

As a lay person, the veteran's opinion as to the relationship 
between his right ankle disability and service is not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The only competent opinion is against a link between a 
current right ankle disability and service.  The 
preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disability is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


